DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono et al. U.S. Patent Application Publication US2020/0250149A1.
As per claim 1, Bono teaches a computer-implemented method for restoring operation of a data storage system at a disaster recovery site (¶ 0002, 0068), comprising: in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site (¶ 0068), wherein the cloud storage site includes a backup copy of data that is stored at the primary site (¶ 0022); receiving configuration information from the cloud storage site (¶ 0050-0051); 
As per claim 2, Bono teaches the computer-implemented method of claim 1, wherein using the filesystem to satisfy I/O commands that are received includes: receiving an I/O command (¶ 0031, wherein a user request command is taught; 0046, wherein  the request can be a Read request == I/O cmd); identifying a portion of the data that is stored at the primary site which the I/O command corresponds to (¶ 0046, wherein fetching the requested data would involve identifying the data that is stored);  P201900862US01/TUC1P522Page 46 of 54identifying one or more of the metadata stubs which correlate to the portion of the data that is stored at the primary site (¶ 0022, wherein metadata is used to access a stubbed file, and this would apply to the requested file, as taught in ¶ 0046) ; using the one or more identified metadata stubs to send a request to the cloud storage site for a copy of the portion of the data that is stored at the primary site (¶ 0022 metadata stub can also point to further data on the cloud storage); receiving the copy of the portion of the data that is stored at the primary site (¶ 0022, receiving data); and using the received copy of the portion of the data that is stored at the primary site to satisfy the 1/0 command (¶ 0022, Read requested completed, 0031, 0046).
As per claim 4, Bono teaches the computer-implemented method of claim 1, comprising: examining each entry in the inode list (¶ 0059-0061); and converting co-resident entries to non-resident entries (¶ 0004).

As per claim 6, Bono teaches the computer-implemented method of claim 5, wherein the pre-inode list filesystem is mounted in read only mode (¶ 0039, 0004, 0060).
As per claim 7, Bono teaches the computer-implemented method of claim 1, wherein using the inode list and the configuration information to construct the filesystem at the disaster recovery site includes: performing a scale out backup (¶ 0006, 0044) and restore operation (¶ 0004).
As per claim 8, Bono teaches a computer program product for restoring operation of a data storage system at a disaster recovery site, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to: in response to a disaster event occurring at a primary site, receive, by the processor, an inode list from a cloud storage site, wherein the cloud storage site includes a backup copy of data that is stored at the primary site; receive, by the processor, configuration information from the cloud storage site; use, by the processor, the inode list and the configuration information to construct a filesystem at the disaster recovery site, wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at P201900862US01/TUC1P522Page 48 of 54the primary site, wherein the filesystem includes a plurality of metadata stubs; and use, by the processor, the filesystem to satisfy input/output (1/0) commands that are received (¶ 0002, 0068, 0022, 0050-0051, 0059, 0041-0044, 0046, 0031).
As per claim 9, Bono teaches the computer program product of claim 8, wherein using the filesystem to satisfy 1/0 commands that are received includes: receiving an 1/0 command; identifying a portion of the data that is stored at the primary site which the 1/0 command corresponds to; identifying one or more of the metadata stubs which correlate to the portion of the data that is stored at the primary site; using the one or more identified metadata stubs to send a request to the cloud storage site for a copy of the portion of the data that is stored at the primary site; receiving the copy of the portion of the data that is stored at the primary site; and using the received copy of the portion of the data that is stored at the primary site to satisfy the 1/0 command (¶ 0031, 0046, 0022).
As per claim 11, Bono teaches The computer program product of claim 8, the program instructions readable and/or executable by the processor to cause the processor to: examine, by the processor, each entry in the inode list; and convert, by the processor, co-resident entries to non-resident entries (¶ 0059-0061, 0004).
As per claim 12, Bono teaches the computer program product of claim 8, the program instructions readable and/or executable by the processor to cause the processor to: mount, by the processor, a pre-inode list filesystem; enable, by the processor, cloud tiering functionality; receive, by the processor, a transparent cloud tiering backup file from the cloud storage site; and execute, by the processor, a transparent cloud tiering restore by specifying an access point at the cloud storage site, wherein the inode list and the configuration information are received from the specified access point (¶ 0059-0061, 0022, 0004, 0030, 0059).
As per claim 13, Bono teaches the computer program product of claim 12, wherein the pre-inode list filesystem is mounted in read only mode (¶ 0034, 0064).
As per claim 14, Bono teaches the computer program product of claim 8, wherein using the inode list and the configuration information to construct the filesystem at the disaster recovery site includes: performing a scale out backup and restore operation (¶ 0006, 0044, 0004).
As per claim 15, Bono teaches a system, comprising: a hardware processor; and logic integrated with the hardware processor, executable by the hardware processor, or integrated with and executable by the hardware processor, the logic being configured to: in response to a disaster event occurring at a primary site, receive, by the hardware processor, an inode list from a cloud storage site, wherein the cloud storage site includes a backup copy of data that is stored at the primary site; receive, by the hardware processor, configuration information from the cloud storage site; use, by the hardware processor, the inode list and the configuration information to construct a filesystem at a disaster recovery site, wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at the primary site, wherein the filesystem includes a plurality of metadata stubs; and use, by the hardware processor, the filesystem to satisfy input/output (1/0) commands that are received (¶ 0002, 0068, 0022, 0050-0051, 0059, 0041-0044, 0046, 0031).  
As per claim 16, Bono teaches the system of claim 15, wherein using the filesystem to satisfy I/O commands that are received includes: receiving an 1/0 command; identifying a portion of the data that is stored at the primary site which the 1/0 command corresponds to;  P201900862US01/TUC1P522Page 51 of 54identifying one or more of the metadata stubs which correlate to the portion of the data that is stored at the primary site; using the one or more identified metadata stubs to send a request to the cloud storage site for a copy of the portion of the data that is stored at the primary site; receiving the copy of the portion of the data that is stored at the primary site; and using the received copy of the portion of the data that is stored at the primary site to satisfy the 1/0 command (¶ 0031, 0046, 0022).
As per claim 18, Bono teaches the system of claim 15, the logic being configured to: examine, by the processor, each entry in the inode list; and convert, by the processor, co-resident entries to non-resident entries (¶ 0059-0061; 0004).
As per claim 19, Bono teaches the system of claim 15, the logic being configured to: mount, by the processor, a pre-inode list filesystem; enable, by the processor, cloud tiering functionality; receive, by the processor, a transparent cloud tiering backup file from the cloud storage site; and execute, by the processor, a transparent cloud tiering restore by specifying an access point at the cloud storage site, P201900862US01/TUC1P522Page 52 of 54wherein the inode list and the configuration information are received from the specified access point, wherein the pre-inode list filesystem is mounted in read only mode (¶ 0059-0061, 0022, 0004, 0030).
As per claim 20, Bono teaches the system of claim 15, wherein using the inode list and the configuration information to construct the filesystem at the disaster recovery site includes: performing a scale out backup and restore operation (¶ 0006, 0044).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono in view of Piatt U.S. Patent Application Publication US2019/0236272A1.
As per claim 3, Bono teaches the computer-implemented method of claim 1, wherein the backup copy of the data that is stored at the primary being stored at the cloud storage site (¶ 0022).  Bono does not teach wherein site data is scanned for malware.  Piatt does teach wherein site data is scanned for malware before being stored at the cloud storage site (¶0028, 0069).  It would have been obvious to one of ordinary skill in the art to use the process of Piatt in the process of Bono.  One of ordinary skill in the art would have been motivated to use the process of Piatt in the process of Bono because Piatt teaches cloud backup security; an explicit desire of Bono (¶ 0001).
As per claim 10, Bono teaches the computer program product of claim 8, wherein the backup copy of the data that is stored at the primary being stored at the cloud storage site (¶ 0022).  Bono does not teach wherein site data is scanned for malware.  Piatt does teach wherein site data is scanned for malware before being stored at the cloud storage site (¶0028, 0069).  
As per claim 17, Bono teaches the system of claim 15, wherein the backup copy of the data that is stored at the primary being stored at the cloud storage site (¶ 0022).  Bono does not teach wherein site data is scanned for malware.  Piatt does teach wherein site data is scanned for malware before being stored at the cloud storage site (¶0028, 0069).  

Response to Arguments
8.	Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive.
The applicant has requested clarification of the rejection of claim 2.  The examiner has maintained the same rejection paragraphs, as taught by Bono, and believed the rejection was adequate, but has now more succinctly mapped each limitation for the benefit of the applicant.
	With respect to claim 1, the applicant has argued each limitation is not taught by Bono.  The examiner respectfully disagrees. The applicant argues that Bono does not teach “in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site” and there is no teaching of an inode in any context, much less “in response to a disaster event occurring at a primary site, receiving an inode list from a cloud storage site.”  The examiner respectfully disagrees.  It is taught by Bono, ¶ 0059, an inode list on the primary site.  Bono also teaches wherein the primary/source site is replicated to a failover/target site, ¶ 0068.  The examiner interprets this as replication of the inode list to the failover/disaster recovery site.  
	The applicant has also argued that Bono does not teach "receiving configuration information from the cloud storage site".  The examiner respectfully disagrees. As stated by the applicant, Bono does teach configuration information (¶ 0050-0051), and again, this data is then replicated to the disaster recovery site (¶  0068).
	The applicant further argues that Bono does not teach "using the inode list and the configuration information to construct a filesystem at the disaster recovery site."  The examiner respectfully disagrees.  As mentioned prior, Bono teaches the construction of a filesystem (title) using a inode information (¶ 0059) and configuration information (¶ 0050-0051), and this is replicated to the recovery site and, therefore, constructed thereon (¶ 0068).
	The applicant further argues that Bono does not teach "wherein the filesystem at the disaster recovery site does not include a copy of the data that is stored at the primary site".  The examiner respectfully disagrees.  Bono teaches the exclusion of file data of the namespace backup (¶ 0042).  The examiner interprets this as a copy of data that is not replicated to the recovery site, but is data that is present at the primary site. 
	The applicant has also argued that Bono in view of Piatt does not teach wherein the backup copy of the data that is stored at the primary site is scanned for malware before being stored at the cloud storage.  The examiner respectfully disagrees.  Piatt teaches the use of malware detection to detect changes in user data (¶ 0009) and the changes are intercepted before the storage of the data on the cloud storage to protect the storage (¶ 0069).  The examiner interprets these teachings to fulfill the limitations of the claim, wherein, the data is scanned for malware due to user data changes before being stored at the cloud backup storage device.
	The applicant also contends the reasoning of combination of the Piatt reference to the Bono reference.  The examiner maintains that cloud storage security can be a motivation, in that, Bono does desire data security (¶ 0001), but he did not teach malware detection as a means for security, so the examiner brought in the reference of Piatt.  Also, the examiner finds reasoning for combination in that Bono desires the updating of data changes in the primary site to be stored at the cloud storage (¶ 0034), that is, he desires to monitor data changes at the source before being stored at the cloud storage.  This desire is explicitly taught in Piatt wherein he monitors data changes at the source before storing at the cloud storage.  It would be a desire of Bono to make sure that the data changes are valid and this validation is achieved by Piatt. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113